Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, the limitation, “ascertaining, as a function of a known progression of current operating sequences already underway in the vehicle and/or as a function of operating sequences not currently underway but scheduled to subsequently commence yet to be carried out, whether a diagnostic mode of the at least one function component would interfere with a subsequent stage of the known progression of operating sequences already underway in the vehicle and/or with the operating sequences scheduled to subsequently commence in the vehicle, or whether the diagnostic mode would not interfere and is available or can be set for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040149024A1 to Knirsch et al. (hereinafter, Knirsch), which was cited by applicant, in view of US20190375395A1 to Jentz et al. (hereinafter, Jentz). 
Regarding claim 1, Knirsch discloses: a method for setting an IUMPR of a vehicle, wherein the IUMPR comprises a numerator for indicating a number of possible sequences of diagnostic functions and a denominator for indicating a number of predefined operating states that have prevailed in the vehicle, comprising: {Knirsch, paragraph [0004]: the frequency of a fault identifying capability of a fault diagnosis is documented by a quotient in whose numerator a number of detected possibilities of a fault detection is present and, in whose denominator the number of time intervals is present in which specified driving conditions were present which are required for the diagnosis of specific components. This quotient is characterized as an in-use-monitor-performance-ratio (IUMPR)};
ascertaining, on the basis of prevailing physical operating parameters of the vehicle, whether at least one diagnostic function can be carried out for ascertaining the functional capability of at least one function component of the vehicle {Knirsch, paragraph [0006]: the method includes the steps of: checking the operability [ascertaining that a diagnostic function can be carried out] of at least one component [‘on the basis of prevailing physical operating parameters of the vehicle’ and ascertaining the functional capability of the component are implied] by a diagnostic function (D)}.
Knirsch discloses the following limitation except “operating sequences not currently underway but scheduled to subsequently commence”: ascertaining, as a function of a known progression of operating sequences already underway in the vehicle and/or as a function of operating sequences not currently underway but scheduled to subsequently commence, whether a diagnostic mode of the at least one function component would interfere with a subsequent stage of the known progression of operating sequences already underway in the vehicle and/or with the operating sequences scheduled to subsequently commence in the vehicle, or whether the diagnostic mode would not interfere and is available or can be set for carrying out the at least one diagnostic function {Knirsch, paragraph paragraphs [0010]), [0011]: an identifier of the diagnostic function, data as to whether the diagnostic function could have been run [available or can be set] and data as to whether the diagnostic function is blocked or may run [whether a diagnostic mode of the at least one function component would interfere with other operation], is stored in the record; the central function detects whether specific operating conditions of the engine are satisfied which are conditions precedent for the running of the diagnostic function and that the central function determines a first count value which is based on the number of possible runs of the diagnostic function [operating sequences scheduled] and determines a second count value which is based on the number of the specific operating conditions which actually were present [function of known progression]}. 
Jentz remedies this and teaches in paragraph [0075]: FIG. 8 shows an example operating sequence 800 illustrating a diagnostic routine of the HP-EGR system of FIG. 1. A similar diagnostic routine may also be carried out for a LP-EGR system. Degradation of the HP-EGR system causing undesired, excessive, or insufficient EGR flow may be indicated following the diagnostic routine. The horizontal (x-axis) denotes time and the vertical markers t1-t4 identify significant times in the operation of the engine exhaust system. Jentz illustrates a known progression of operating sequences already underway and operating sequences not currently underway but scheduled to subsequently commence in relation to vehicle function diagnostic.
It is noted that numerous disclosure of Knirsch teach diagnosing the future projected operating condition based on processes already under way or due to commence as follows: “data as to whether the diagnostic function could have been run”, paragraph [0010], “a first count value which is based on the number of possible runs of the diagnostic function”, paragraph [0011], “specific components of a motor vehicle or of an internal combustion engine are not only actually diagnosed but that it is also documented as to whether the corresponding diagnostic function could have found a fault even when actually no defect was present”, paragraph [0032], “another possibility of the diagnosis can, however, also be realized in a targeted driving of a component and the evaluation of the reaction in an otherwise undisturbed system”, paragraph [0036], “the fact is taken into account that specific diagnostic functions may not run simultaneously”, paragraph [0042], “the central function (CF) determines a first numerical value (CVA) which is based on the number of possible runthroughs of the diagnostic function (D) and determines a second numerical value (CVB) which is based on the number of specific operating conditions which have actually been present”, claim 4. / the method is explained by way of example for the diagnosis of the catalytic converter 26 and for the diagnosis of the speed sensor 48. It is understood that the given method can, however, be utilized in the same way for the diagnostic functions of a plurality of other components and sensors (function components)(figs. 1, 2, paragraph [0034]). 
Knirsch further discloses: wherein the numerator of the IUMPR is incremented on detecting that the diagnostic mode is available or can be set {Knirsch, paragraph [0016]: the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Regarding claim 3, which depends from claim 1, Knirsch further teaches: reading information about the possible implementation of the at least one diagnostic function and/or about the availability and/or settability of the diagnostic mode out of a control unit of the vehicle {Knirsch: whether the diagnostic function could have been run (availability and/or settability) (paragraph [0010]); the sensors (42, 44, 46, 48) supply respective signals to the control apparatus 40 (control unit of the vehicle), the diagnostic functions D-S 1, D-S2 and D-S3 communicate with the central function CF via an interface IF (out of a control unit)(fig. 1, paragraphs [0031], [0038])}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diagnostic function analysis feature of Knirsch with the described invention of Knirsch in view of Jentz in order to check diagnostic function availability.  
Regarding claim 8, Knirsch in view of Jentz teaches: a non-transitory memory means having a computer program stored therein, configured and embodied for carrying out the method according to claim 1 {Knirsch, figs. 1, 2, paragraphs [0004], [0006], [0010], [0011], [0016], [0021], [0034]; Jentz, fig. 8, paragraph [0075]}. 

Regarding claim 9, Knirsch in view of Jentz teaches: a control unit having a non-transitory memory means according to claim 8 {Knirsch, figs. 1, 2, paragraphs [0004], [0006], [0010], [0011], [0016], [0021], [0031], [0034]; Jentz, fig. 8, paragraph [0075]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Regarding claim 10, Knirsch in view of Jentz teaches: a vehicle having a control unit according to claim 9 for setting an IUMPR of the vehicle {Knirsch, figs. 1, 2, paragraphs [0004], [0006], [0010], [0011], [0016], [0021], [0031], [0034]; Jentz, fig. 8, paragraph [0075]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation sequence of a diagnostic routine of Jentz with the described invention of Knirsch in order to exclude diagnostic functions or modes that may hinder correct diagnostics.  
Claims 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knirsch in view of Jentz and in further view of DE102013223319A1 to Freund et al. (hereinafter, Freund).
Regarding claim 2, which depends from claim 1, Knirsch in view of Jentz does not teach: multiple diagnostic functions are prioritized in relation to one another and, further comprising, depending on the prioritized diagnostic functions, ascertaining whether a diagnostic mode of the at least one function component is available or can be set for carrying out at least one diagnostic function.
 Freund remedies that and teaches that a method for controlling the execution of a plurality of functions in a motor vehicle, wherein each of the plurality of functions is emission-relevant, includes calculating a priority for each function based on a predetermined base priority associated with the function, determining whether execution of the at least one function is precluded by another higher priority function and creating approval data indicative of which of the plurality of functions is allowed to be performed (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritization feature of Freund with the described invention of Knirsch in view of Jentz in order to adopt selection of diagnostic function based on prioritization in IUMPR.
Regarding claim 4, which depends from claim 1, Freund further teaches: creating an exclusion matrix for indicating whether or not multiple diagnostic functions can be allowed to take place at least partially at the same time, and ascertaining, on the basis of the exclusion matrix, whether a diagnostic mode of the at least one function component is available or can be set for carrying out the diagnostic function {determining whether execution of the at least one function is precluded by another higher priority function is performed using an exclusion matrix (Freund, paragraph [0034])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exclusion matrix of Freund with the described 
Regarding claim 5, which depends from claim 4, Freund further teaches: performing a test on the basis of the prioritized diagnostic functions as well as the exclusion matrix in order of decreasing priority to ascertain which diagnostic function can be carried out at least partially at the same time with the highest priority diagnostic function {Freund, abstract, paragraph [0034]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritization and exclusion matrix features of Freund with the described invention of Knirsch in view of Jentz and Freund in order to selectively choose multiple diagnostic functions. 
Regarding claim 6, which depends from claim 1, Freund further teaches generating a virtual request for a run of the at least one diagnostic function on the basis of which it is ascertained whether a diagnostic mode of the at least one function component for carrying out the at least one diagnostic function is available or can be set {Freund, the method is initiated by receiving a request to perform one or more functions (generating a virtual request for a run of the at least one diagnostic function),  release data is generated showing whether or not the requested function (s) may be executed (paragraph [0019])}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the virtual request feature of Freund with the described invention of Knirsch in view of Jentz in order to determine operability of diagnostic function(s).
Response to Arguments
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Knirsch fails to disclose all elements of claim 1, 103 rejections are written for the amended claim set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661